—Judgment unanimously affirmed. Memorandum: The verdict finding defendant guilty of criminal possession of stolen property in the fourth degree is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s contention that the court’s charge on constructive possession was improper has not been preserved for our review (see, CPL 470.05 [2]) and we decline to review the alleged error in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Monroe County Court, Wisner, J. — Criminal Possession Stolen Property, 4th degree.) Present — Denman, P. J., Green, Balio, Doerr and Boehm, JJ.